DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to application #17/706,118 filed on 03/28/2022. The claims submitted during the preliminary amendment of 03/28/2022 are under examination herein. Accordingly, claims 31- 50 are pending. Claims 31, 45, & 48 are in independent form. Claims 1- 30 were cancelled by the applicant.
This application claims priority benefit to a CON of 15/589,769 05/08/2017 PAT 11307628 which is a CON of 13/997,200 05/16/2014 PAT 9652018, which is a 371 of PCT/US2011/068120 12/30/2011.
Specification
The disclosure is objected to because of the following informalities: 
The heading or first few paragraphs of the specification fail(s) to mention the priority information since this is a CON type of application.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 31- 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14, 17- 19, & 22- 24 of U.S. Patent No. US 9652018 B2 in view of Struik (US 20110145554 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
A) For claim 31:
Instant Application: 17/706118
Parent Patent: US 9652018
Remarks
Claim 31, A processor comprising:

Claim 1. A processor comprising:
anticipated
at least one computational element;

at least one computational element;
anticipated
memory to store permission information corresponding to micro architectural events and data types for the at least one computational element; and
memory to store license information corresponding to micro architectural events and data types for the at least one computational element; and
license and permission term both refer to same element
logic to determine a first permission for the at least one computational element
and to determine a second permission for the at least one computational element based on the stored permission information,
logic to determine a first license for the at least one computational element and to determine a second license for the at least one computational element based on the stored license information
anticipated
wherein the logic is to adjust the at least one computational
element based on the determined first permission or the determined second permission,
wherein the logic is to adjust the at least one computational element based on the determined first license or the determined second license,
anticipated



wherein different micro architectural events for the at least one computational block are to be assigned different permission types
wherein each of the micro architectural events and its corresponding data width is to be assigned a different license type
anticipated


The claim 1 of the parent patent’018 may not teach architectural events is to correspond to a vector operation to be performed on a vector workload.
However, Struik teaches a processor with a memory to store micro architectural events, wherein the processor configured to execute various workloads that can vary over time. ([0004-0006]) Specifically, Struik teaches at least one of the micro architectural events to correspond to a vector operation [“workload data vectors”] to be performed on a vector workload ([0018-0022]).
It would have been obvious to a person having ordinary skill in the art before the making of the claimed invention to (1) combine the teachings of Struik and invention(s) of the parent patent’018 because they both are related to executing various micro architectural events in a processor and (2) modify the claimed invention of the parent patent’018 to correspond at least some of its micro architectural events to vector operation to be performed on a vector workload as in Struik. Doing so the types of the workloads to be executed by the processor of the claim 1 of the patent patent’018 can be expanded to provide additional services to the user. Furthermore, doing so performance of the processor of the claim 1 of the parent patent’018 can be further accelerated to make faster and more accurate to execute specialized operations such as video encoding and decoding to image processing, see attached NPL article, page 1, by Chris Lomont as an example evidence.

B) Similarly, as to claims 32- 44, these claims are not patentable over claims 2- 14 (respective) of the parent patent’018 in view of Struik. Specifically, the additional features of claims 32- 16 are respectively anticipated by the features of the claims 2- 14 of the parent patent’018.
C) Claims 45- 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17- 19 of U.S. Patent No. (US 9652018 B2, parent patent’018) in view of Struik.
D) Claims 48-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22- 24 of U.S. Patent No. (US 9652018 B2, parent patent’018) in view of Struik.

II) Claims 31- 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, & 19 of U.S. Patent No. US 11307628 B2 (Parent Patent’628). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
A) Regarding claim 31,

Instant Application: 17/706118
Parent Patent: US US 11307628 B2 (‘628)
Remarks
Claim 31, A processor comprising:

Claim 1. An apparatus comprising: first one or more circuitries to receive, from a processor,
anticipated
at least one computational element;

determine an extreme loading condition associated with the computing block;
anticipated
memory to store permission information corresponding to micro architectural events and data types for the at least one computational element; and
wherein information stored in memory  is to indicate whether the fourth one or more circuitries are to grant permission to activate the computing block
stored information suggests “permission information”
logic to determine a first permission for the at least one computational element
and to determine a second permission for the at least one computational element based on the stored permission information,
response to the first permission and the second workload is to be executed on the computing block in response to the second permission,
anticipated/suggested
wherein the logic is to adjust the at least one computational
element based on the determined first permission or the determined second permission,
wherein the first workload is to be executed on the computing block and the second workload is to be executed on the computing block in response to the second permission
executing first and second workloads will inherently cause adjusting the computational element in its function
wherein at least one of the micro architectural events is to correspond to a vector operation to be performed on a vector workload, 


wherein different micro architectural events for the at least one computational block are to be assigned different permission types
wherein different micro architectural events and their corresponding data widths for the computing block are to be assigned different permission types
anticipated/suggested


The claim 1 of the parent’628 may not teach architectural events is to correspond to a vector operation to be performed on a vector workload.
However, Struik teaches a processor with a memory to store micro architectural events, wherein the processor configured to execute various workloads that can vary over time. ([0004-0006]) Specifically, Struik teaches the at least one of the micro architectural events to correspond to a vector operation [“workload data vectors”] to be performed on a vector workload ([0018-0022]).
It would have been obvious to a person having ordinary skill in the art before the making of the claimed invention to (1) combine the teachings of Struik and claim 1 of the parent patent’628 because they both are related to executing various micro architectural events in a processor and (2) modify the system of claim 1 of the parent patent’628 to correspond at least some of its micro architectural events to vector operation to be performed on a vector workload. Doing so the types of the workloads to be executed by the processor of the claim 1 of the patent patent’628 can be expanded to provide additional services to the user. Furthermore, doing so performance of the processor of the claim 1 of the parent patent’628 can be further accelerated to make faster and more accurate to specialized operations such as video encoding and decoding to image processing, see attached NPL article, page 1, by Chris Lomont for an evidence.
B) Similarly, as to claims 32- 44, these claims are not patentable over 1 of the parent patent’628 in view of Struik. Specifically, the additional features of claims 32- 16 are disclosed by Struik as set forth below in art rejection section.
C) Claims 45- 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. (US 11307628 B2) in view of Struik. The features of claims 46- 47 are disclosed by Struik as set forth below in art rejection. For claim 39, the claim 1 of the parent patent’628 anticipates its invention.
D) Claims 48-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. (US 11307628 B2, parent patent’6288) in view of Struik. The features of claims 49- 50 are disclosed by Struik as set forth below in art rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31- 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Struik (US 20110145554 A1) in view of  Greene (US 20030126476 A1). Green reference was submitted via IDS dated 06/08/2022 and cited to parent application #15/589,769.

	Regarding claim 31, Struik teaches a processor [data processing device shown in fig. 1] comprising:
	at least one computational element [“processor core (not separately shown) used to perform the instructions of the programs”] ([0015]);
	memory [memory used by the “data processing device” of fig. 1, e.g., item 16] to store permission information [“The control information serves to control a performance level of processor 10…performance levels computes a performance level from the workload represented by the control information”] corresponding (interpreted as relates/associates somehow) to micro architectural events [“the instructions of the programs” and “workload data vector” as part of workloads/tasks] and data types [data to be executed in processor core can be add types or float types or other types] for the at least one computational element (Fig. 1, [0015, 0018]); and
	logic1 [software/logic used by processor 102] to determine a first permission2 [“Performance level controller 19 uses the control information to generate a performance control signal for processor 10”, the “performance control signal” of para. 0019 or the set “performance level” for non-matching workload is mapped as “first permission”, wherein the performance level indicates different power supply voltage and clock frequency] for the at least one computational element and to determine a second permission [e.g., “performance control signal” for matching workload is mapped as “second permission”] for the at least one computational element based on the stored permission information, wherein the logic is to adjust [executing fourth step 24 and followed by fifth step 25 or executing step 26 cause different actions because the “performance level” for the processor core is different here. Furthermore, the functions of the core of the processor will be adjusted depending on types of the workloads corresponding to different power levels] the at least one computational element based on the determined first permission or the determined second permission (Fig. 2 & associated texts, [0013- 0024]), 
	wherein at least one of the micro architectural events is to correspond/relates to a vector [please refer to the word “vector” in Struik] operation to be performed on a vector workload [“tasks” like “have to satisfy real-time requirements”] ([0015-0021]).

	Struik may not teach wherein different micro architectural events for the at least one computational block are to be assigned different permission types as claimed.
	Greene is directed to in a processor system identifying a pluralities of instructions/events using a decoder 204 (fig. 2) and identifying power consumption of the identified plurality of instructions/events of one or more workloads/application including "power-virus applications" to be executed within an electronic device, such as microprocessors by accessing a table ["power value lookup table 208"] ([0011, 0033, 0035, 060]). Specifically, Green teaches a processor comprising at least one computational element [functional part of the processor "processors 102/104" shown in fig. 2, 0022, 0027] and a memory to store micro architectural events [“different instructions that are categorized into type A, B, C or D”] and data types [e.g., “floating point” types or “add operation” types] for the at least one computational elements, wherein the computational element is configured to execute micro architectural events [different instructions. ... an intensive floating-point instruction ... simple integer instruction, such as an add operation" like "instructions A, B and C". The "instructions" or “micro operations" are mapped with claimed “micro architectural events”] (Figs. 1- 2, [0023- 0027, 0033-0036]);
	wherein different micro architectural events for the at least one computational block are to be assigned different permission [scheduling "for execution" means giving permission and removing  (“removal of instructions B or C”) from executing means not giving permission based on the "the power values for these instructions". Here, different instructions (A, B, C, D) are treated/discriminated differently or given different permissions based on the estimated power consumption of the corresponding events. Hence, permissions for different instructions are different since schedular looks power consumption value of each instruction] types ([0042-0044, 0050-051]).
	It would have been obvious to a person having ordinary skill in the art before the making of the claimed invention to (1) combine the teachings of Green and Struik because they both are related to a processor adjusting power/current drawn over time for a computational element based on the types of the workloads/tasks and (2) modify the system of Struik to assign different permission types for different micro architectural events of the workloads of Struik as in Greene’s system. Doing so the processor system of Struik can adjust power not only for the varying power consuming workloads but also for the varying power consuming micro instructions of the workloads. Furthermore, doing so can ensure the change in current being consumed by an electronic device over time is within a safe range thereby precluding abrupt changes in current and potentially spikes in current that could occur while executing different micro architectural events (Green [0012, 0026]). 

	Regarding claim 32, Struik further teaches/suggests the processor of claim 31, wherein the logic is to determine the first permission and the second permission based on a weighted sum [“a weighted sum of the workloads”] of requested micro architectural event (Struik, [0020]).
	Regarding claim 33, Struik further teaches/suggests processor of claim 31, wherein the permission information [control information ] is to comprise a permission type [“performance value” to increase speed/frequency or to decrease voltage/frequency] and a weight [“the performance level indicated by the control information”] ([0015, 0018- 0021]).
	Regarding claim 34, Struik further teaches/suggests The processor of claim 31, wherein the at least one computational element is to comprise one or more processor cores ([0015]).
	Regarding claim 35, Struik in view of Green further teaches/suggests The processor of claim 31, wherein the first permission and the second permission are to correspond to workloads based on a current draw [“different combinations of power supply voltage and clock frequency” of Struik and “instruction-intensive application, the amount of current drawn by the microprocessor” of Green suggests that the different tasks/workloads of Struik will have different current drawn hence the performance levels selected  of Struik is corresponds to current draw] (Struik, [0015 & Green, [0003]).
	Regarding claim 36, Struik further teaches the processor of claim 31, wherein the first permission [performance control signal for step 24 and 26 are different] and the second permission are different ([0015-0019]).
	Regarding claim 37, Struik in view of Green further teaches the processor of claim 31, wherein each of the first or second permissions is to correspond to a different type of micro architectural event [“workload data vectors” of Struik or “micro instructions” of Green] (Struik, [0018] Green, [0034]).
	Regarding claim 38, Struik in view of Green further teaches the processor of claim 31, wherein the micro architectural events are to correspond to micro-operation types or sizes (Struik, [0018] Green, [0034-0035]).
	Regarding claim 39, Struik in view of Green further teaches the processor of claim 31, wherein the data types are to correspond to data widths [floating point operation-based data vs non-floating data points like “an add operation” inherently will have different data widths as can be clear to PHOSITA] (Green, [0035]).
	Regarding claim 40, Struik in view of Green further teaches the processor of claim 31, wherein a level of power consumption [change in voltage and/or frequency for different performance levels] by the processor is to be modified based on at least one of the first permission or the second permission (Struik, [0015-0018]).
	Regarding claim 41, Struik in view of Green further teaches the processor of claim 31, further comprising one or more sensors [data capturing part of the Struik to allow “pattern memory 16 is dynamically updated” or “current meter” of Green] to detect variations, corresponding to components of the processor, in one or more of: temperature, operating frequency, operating voltage, and power consumption (Struik, [0018, 0021, 0024], Green, [0033]).
	Regarding claim 42, Struik in view of Green further teaches the processor of claim 31, wherein the logic is to cause a change to a voltage level supplied to the processor and/or an operating frequency of the processor based on the first permission or the second permission (Struik, [0015-0018]).
	Regarding claim 43, Struik in view of Green further teaches the processor of claim 31, wherein the logic is to cause a change to a power source configuration [causing to increase or decrease voltage supplied from the power source of the system of fig. 1 to match change in increase in voltage and/or frequency] based on the first permission or the second permission (Struik, [0015-0018]).
	Regarding claim 44, Struik in view of Green further teaches the processor of claim 31, wherein one or more of a plurality of computational elements, the logic, a voltage regulator, or the memory are on a single integrated circuit die [processor 10 can perform “the functions of pattern shift register 14, pattern memory 16, pattern matching unit 18, and performance level controller 19”] (Struik, fig. 1, [0022]).

	Regarding claim 45, Struik in view of Green teaches/suggests the invention of this claim for the similar reasons set forth supra in claim 31.
	Regarding claim 46, Struik in view of Green teaches/suggests the method of claim 45, further comprising modifying a level of power consumption by the at least one computational element based on at least one of the first permission or the second permission (Struik, [0015- 0018]).
	Regarding claim 47, Struik in view of Green teaches/suggests the method of claim 45, further comprising causing a change to a voltage level supplied to the at least one computational element and/or an operating frequency of the at least one computational element based on the first permission or the second permission ((Struik, [0015- 0018, 0027-0028]).

	Regarding claim 48, Struik in view of Green teaches/suggests invention of this claim for the similar reasons set forth supra in claim 31.	
	Regarding claim 49, Struik in view of Green teaches/suggests the system of claim 48, wherein the logic is to determine the first permission and the second permission based on a weighted sum of requested micro architectural events (Struik, [0020]).
	Regarding claim 50, as discussed above in claim 35, Struik in view of Green further teaches/suggests the system of claim 48, wherein the first permission and the second permission are to correspond to workloads based on a current draw (Struik, [0015 & Green, [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Jacobsen et al. (US 20050068916 A1) teaches a computer system comprising a logic to determine [“the performance level” for first type of application and or data type] a first permission for the at least one computational element and to determine a second permission for the at least one computational element based on type of the workloads to be executed and controlling the power level for the detected performance level ([0018, 011], claim 29).
2) Wakrat et al. (US 20110173462 A1, reference of the record) a computer system comprising a logic [hardware or software used by the “controller”] to determine a first permission [“requesting to execute “ a verification-type sensing operation” like shown in fig. 2C and controlling allowing to execute this operation] for the at least one computational element [one of the subsystem] and to determine a second permission [requesting to execute “power-intensive operations, such as erase and program operations” and controller granting permission] for the at least one computational element depending on the type of the workloads/operations to be executed (Fig. 1, [0029, 0041-0042]).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, the spec in para. 009 states “For the purposes of this disclosure reference to "logic" shall mean either hardware, software, or some combination thereof”.
        2 Examiner acknowledges the term “licenses” (see, Spec, para. 0013, 0021) provides support for claimed “permission” in the claim. Thus, the “performance control signal” for different performance level of Struik can be mapped with claimed “first performance” and “second performance” under BRI since they are assigned differently for different types of workloads/tasks and enable different level of power to the computing element.